DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 9,174,599).
Referring to claim 1, Wang discloses a barrier (10, fig 1) to partition the interior of a vehicle (70, fig 7), comprising: 
an extendable barrier (10, fig 1) configured to adapt to the dimensions of the interior of a vehicle (70, fig 7), via one or more sliding tracks (411, 412, fig 1); 
at least one connection apparatus (40, fig 1) to releasably connect the extendable barrier to at least one seat (72, fig 7) of the vehicle, the connection apparatus comprising a screw unit (51, fig 1) to compensate for varying angles within the interior of the vehicle, the screw unit to retain the extendable barrier on the seat of the vehicle.


Referring to claim 3, 10 & 16, Wang further discloses the screw unit comprises a hand tightened head (52, fig 2), a ball joint (65, fig 1), and a foot (62, fig 1).

Referring to claim 4, 11 & 17, Wang furthermore discloses the ball joint permits the configuration of the screw unit to the interior surface of the vehicle (shown in fig 1).

Referring to claim 5,12 & 18, Wang additionally discloses a stabilizer bar (20, fig 2) is in communication with an apparatus arm (22, fig 2) to compensate for dimensions of the interior surface of the vehicle.

Referring to claim 6, 13, 19, in addition, Wang discloses one or more legs (30, fig 2) in communication with the foot.

Referring to claim 7, 14 & 20, Wang also discloses the connection apparatus is configured to engage with the head rest of the seat (shown in fig 5).

Referring to claim 8, Wang discloses a barrier (10, fig 1) to partition the interior of a vehicle (70, fig 7), comprising: 
an extendable barrier (10, fig 1) configured to adapt to the dimensions of the interior of a vehicle (70, fig 7), via one or more sliding tracks (411, 412, fig 1); 

a push button apparatus (63, fig 6) to permit the releasable engagement of the extendable barrier to the at least one seat of the vehicle.

Referring to claim 15, Wang discloses a barrier (10, fig 1) to partition the interior of a vehicle (70, fig 7), comprising: 
an extendable barrier (10, fig 1) configured to adapt to the dimensions of the interior of a vehicle (70, fig 7), via one or more sliding tracks (411, 412, fig 1) to permit the extension and retraction of the extendable barrier, the extendable barrier sufficient to prohibit the passage of objects therethrough; 
at least one connection apparatus (40, fig 1) to releasably connect the extendable barrier to at least one seat (72, fig 7) of the vehicle, the connection apparatus comprising a screw unit (51, fig 1) to form a clamping apparatus (43, fig 1) to compensate for varying angles within the interior of the vehicle, the screw unit to retain the extendable barrier on the seat of the vehicle
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murray et al. disclose a vehicle partition.  Siggins et al. disclose a vehicle partition.  Thomas discloses a security screen.  Geraty discloses vehicle partition.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612